Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 21, 2020

                                             No. 04-19-00879-CV

                                        CITY OF LEON VALLEY,
                                               Appellant

                                                         v.

                                             Benny MARTINEZ,
                                                  Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-08343
                                Honorable Peter Sakai, Judge Presiding


                                                 ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

     The panel has considered Appellee’s further motion for rehearing;1 the motion is
DENIED. See TEX. R. APP. P. 49.5.



                                                              _________________________________
                                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2020.




1
  The panel’s November 18, 2020 opinion and judgment withdrew its August 19, 2020 opinion and judgment. The
withdrawn opinion has no precedential value. See Park v. Essa Tex. Corp., 311 S.W.2d 228, 231 (Tex. 1958) (“The
[court of appeals’] withdrawn opinion is without force as a precedent.”); Walden v. Affiliated Computer Servs., Inc.,
97 S.W.3d 303, 330 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (“[T]his court has since withdrawn its
opinion in Smith, and thus that opinion has no precedential value.”).
___________________________________
MICHAEL A. CRUZ, Clerk of Court